Order entered September 29, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-19-01367-CR

                     DONALD NOLAN LEHMAN, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the Criminal District Court No. 7
                             Dallas County, Texas
                     Trial Court Cause No. F18-76726-Y

                                     ORDER

         We REINSTATE this appeal.

         We abated for a hearing on why appellant’s brief had not been filed. The

trial court held a hearing and made findings.     We ADOPT the findings that

appellant desires to prosecute this appeal and appellate counsel has not abandoned

the appeal. In the hearing, counsel state he needed additional time to finish the

brief.

         We ORDER appellant’s brief due by October 26, 2020.
      We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; Jeff P. Buchwald; and the

Dallas County District Attorney’s Office, Appellate Division.



                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE